         Case 1:19-cv-01935-JPO Document 62 Filed 08/13/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MARK WARD,
                               Plaintiff,
                                                                 19-CV-1935 (JPO)
                     -v-
                                                                       ORDER
 RAGEON, INC. et al.,
                               Defendants.


J. PAUL OETKEN, District Judge:

       Following a bench trial in this copyright infringement case, this Court found in favor of

Plaintiff Mark Ward and awarded statutory damages in the amount of $60,000 against Defendant

RageOn, Inc. (See Dkt. Nos. 47–48.) Ward subsequently moved for an award of attorney’s fees

and costs pursuant to 17 U.S.C. § 505. (Dkt. Nos. 49–51.) On February 13, 2020, the Court

granted a motion by RageOn’s counsel to withdraw and gave RageOn until March 13, 2020, to

obtain new counsel. (Dkt. No. 54.) RageOn’s principal requested an extension of time to have

counsel appear, which the Court granted, to April 7, 2020. (Dkt. Nos. 57–58.) Counsel for

RageOn has not appeared, and Ward’s motion for fees and costs is unopposed.

       Having reviewed the submissions in support of Ward’s motion for fees and costs, the

Court concludes that the motion should be granted, substantially for the reasons stated in Ward’s

memorandum of law. (See Dkt. No. 50.) In short, RageOn’s conduct and position in this case

were characterized by delays and a lack of any meritorious defense. The Court has reviewed the

documentation supporting Ward’s request for fees and costs and finds them to be reasonable.

       Accordingly, Plaintiff’s motion for attorney’s fees and costs against Defendant RageOn is

GRANTED. The Court hereby awards to Plaintiff attorney’s fees in the amount of $34,310.00

and costs in the amount of $2,837.20.



                                                    1
        Case 1:19-cv-01935-JPO Document 62 Filed 08/13/20 Page 2 of 2




      The Clerk of Court is directed to close the motion at Docket Number 49.

      Counsel for Plaintiff is directed to mail a copy of this Order to Defendant RageOn, Inc.

      SO ORDERED.

Dated: August 13, 2020
       New York, New York

                                           ____________________________________
                                                      J. PAUL OETKEN
                                                  United States District Judge




                                                  2
